Exhibit 10.3

ZYNGA INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

AS AMENDED MARCH 13, 2014

On January 18, 2012, the Compensation Committee of the Board of Directors (the
“Board”) of Zynga Inc. (the “Company”) initially approved the following
compensation policy (the “Policy”) for non-employee directors of the Company,
effective retroactive to January 1, 2012 and amended as of the date set forth
above. For purposes of this Policy, a “Non-Employee Director” is a director who
is not serving as an employee or executive officer of the Company or its
affiliates (even if such individual may be otherwise be providing services to
the Company or its affiliates in a capacity other than as a director).

Each Non-Employee Director will be eligible to compensatory equity awards under
the Company’s 2011 Equity Incentive Plan (the “Plan”) as consideration for
service on the Board. All grants under this Policy will be made automatically in
accordance with the terms of this Policy and the Plan, without the need for any
additional corporate action by the Board or the Compensation Committee of the
Board. Vesting of all equity awards granted under this Policy is subject to the
Non-Employee Director’s “Continuous Service” (as defined in the 2011 Plan) from
the date of grant through each applicable vesting date. Each equity award
granted under this Policy will be subject to the Company’s standard form of
Restricted Stock Unit Agreement, as most recently adopted by the Board for use
under this Policy.

Annual Equity Award. Each year, on the date of the first regular annual meeting
of the Company’s stockholders (the “Annual Meeting”), the Company will
automatically grant each continuing Non-Employee Director who is re-elected at
such meeting, restricted stock units of Class A Common Stock (collectively, the
“Annual Equity Award”) with an aggregate value on the date of grant equal to the
Base Annual Retainer plus, with respect to the Chairperson of the Audit
Committee, the Committee Retainer, in each case as set forth in the table below.
The Annual Equity Award will vest, subject to continued service, on the 15th day
of the month of the one year anniversary of the Annual Meeting (the “Vesting
Date”).

Pro-Rated Annual Equity Award for New Non-Employee Directors. If an individual
first becomes a Non-Employee Director other than at the Annual Meeting, the
Company will automatically grant such new Non-Employee Director, on the date
that he or she is first elected or appointed to the Board, restricted stock
units of Class A Common Stock with an aggregate value on the date of grant equal
to the pro rata portion of the Annual Equity Grant, which pro rata portion
reflects a reduction for each month prior to the date of grant that has elapsed
since the preceding Annual Meeting (the “Pro-Rated Annual Equity Award”).

 

Board Compensation1

  

Base Annual Retainer

   $ 250,000   

Committee Retainer For Serving as Chairperson of the Audit Committee

   $ 50,000   

 

1  The number of restricted stock units granted will be equal to (i) the
applicable dollar value set forth above, divided by (ii) the Fair Market Value
(as defined in the Plan) of the Class A common stock of the Company on the date
of grant.

Expense Reimbursement. All Non-Employee Directors will be entitled to
reimbursement from the Company for their reasonable travel (including airfare
and ground transportation), lodging and meal expenses incident to meetings of
the Board or committees thereof. The Company will also reimburse directors for
attendance at director continuing education programs that are relevant to their
service on the Board and which attendance is pre-approved by the Chair of the
Nominating and Corporate Governance Committee or Chair of the Board. The Company
will make reimbursement to a Non-Employee Director within a reasonable amount of
time following submission by the Non-Employee Director of reasonable written
substantiation for the expenses.